— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Felig, J.), imposed January 3, 1980, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being a term of imprisonment with a minimum of 8 Vá years and a maximum of 25 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a term of imprisonment with a minimum of 3Vs years and a maximum of 10 years. As so modified, sentence affirmed. Under *940the facts presented, the sentence was excessive to the extent indicated. Titone, J. P., Weinstein, O’Connor and Rubin, JJ., concur.